UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON CONRAD POOLE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:96-cr-00238-AW-l; 8:09-cv-01440-AW)


Submitted:   October 20, 2010             Decided:   February 4, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Biddle, Booth M. Ripke, NATHANS & BIDDLE LLP,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Barbara S. Skalla, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jason Conrad Poole appeals the district court’s order

denying relief on his motions under 28 U.S.C.A. § 2255 (West

Supp. 2010) and Fed. R. Crim. P. 36 and granting his motion to

reduce sentence under 18 U.S.C. § 3582(c)(2) (2006).     We have

reviewed the record and find no reversible error.    Accordingly,

we affirm for the reasons stated by the district court in its

written order.   United States v. Poole, Nos. 8:96-cr-00238-AW-1;

8:09-cv-01440-AW (D. Md. Dec. 4, 2009). *   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




     *
       We note the discrepancy between the oral sentence of 210
months and the revised order granting Poole’s § 3582(c)(2)
motion which imposes the mandatory minimum sentence of 240
months.   We find the oral sentence ambiguous because its plain
meaning would lead to “an irrational or abused result.” United
States v. Villano, 816 F.2d 1448, 1453 n.6 (10th Cir. 1987) (en
banc). Therefore, we affirm the written sentencing order.



                                  2